Case: 21-50548     Document: 00516106818         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 24, 2021
                                  No. 21-50548
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Walter Perez-Alvarado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-586-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Walter Perez-Alvarado appeals his conviction and sentence for illegal
   reentry after removal in violation of 8 U.S.C. § 1326(a) and (b)(2). For the
   first time on appeal, Perez-Alvarado contends that it violates the
   Constitution to treat a prior conviction that increases the statutory maximum


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50548          Document: 00516106818       Page: 2    Date Filed: 11/24/2021




                                     No. 21-50548


   under § 1326(b)(2) as a sentencing factor, rather than as an element of the
   offense.     He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.      The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Perez-Alvarado concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2